Citation Nr: 0126701	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  94-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to November 
1974.  

This matter came before the Board of Veterans Appeals (Board) 
from a May 1994 decision letter by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which determined that while new and material evidence had 
been received to reopen a previously denied claim regarding 
the character of the appellant's discharge from service, the 
appellant's discharge from service, even when considering the 
new evidence, was nevertheless a bar to VA benefits.  A 
notice of disagreement was received in April 1994.  A 
statement of the case was issued in May 1994.  A substantive 
appeal was received in May 1994.  A hearing was held at the 
RO in June 1994.  In March 1997, the Board remanded this 
matter for additional development.  

It is noted that the Board, in the March 1997 remand, styled 
this claim as an attempt to reopen a previously denied claim 
(denied by an administrative decision dated in March 1988) 
regarding the character of the appellant's discharge from 
service.  However, when the question at issue turns on a 
legal determination, such as basic eligibility for a benefit 
or status as a claimant, and not on a factual determination, 
the new and material analysis is not applicable, as the 
purported previous "denial" was not a final decision based on 
a "claim."  See Sarmiento v. Brown, 7 Vet. App. 80, 84 (1994) 
and D'Amico v. West, 12 Vet. App. 357 (1999) (because 
appellant never attained status of claimant he did not submit 
any claim, well grounded or otherwise, and therefore there 
was no finally denied claim which could have been reopened); 
Laruan v. West, 11 Vet. App. 80 (1998) (en banc), and Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991) (individual who does not 
attain status as "claimant" is not entitled to the benefits 
and protections of title 38); Sabonis v. Brown, 6 Vet. App. 
426 (1994), (where there is simply no authority in the law 
which would permit VA to grant appellant's request for relief 
when the facts are undisputed, the law not the evidence is 
dispositive and the claim should be denied or the appeal 
terminated).  In this case, the law, not the facts, is 
dispositive.  Accordingly, the claim will be adjudicated on 
the merits, not as an attempt to reopen.  As such, the issue 
is styled above.  


FINDINGS OF FACT

1.  The appellant enlisted in the United States Army (Army) 
in May 1969 on a three-year enlistment; in January 1970, he 
was discharged for purposes of reenlistment and then 
reenlisted for another three-year term.

2.  The appellant went AWOL (absence without official leave) 
on two different occasions, from March 28, 1970 to August 1, 
1970, and from December 12, 1970 to November 22, 1974.

3.  The appellant's active military service was terminated in 
November 1974 by a discharge under other than honorable 
conditions; in February 1992, the Secretary of the Army, 
after reviewing findings and conclusions made by the Army 
Discharge Review Board in October 1991, changed this 
discharge to under honorable conditions (General).

4.  The appellant was not insane at the time that he began 
his periods of unauthorized absence.

5.  There were no compelling circumstances to warrant the 
appellant's prolonged periods of AWOL.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.12, 3.13 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 1991 & Supp. 1999).

If a former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.12(a) (1999).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6) 
(1999).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began. The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
1991); 38 C.F.R. § 3.12(c)(6)(i-iii) (1999). 
 
An honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed by 38 C.F.R. § (c) or (d): (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (1999).  
An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board does not set aside a bar 
to benefits imposed under 38 C.F.R. § 3.12(c) (1999).  
38 C.F.R. § 3.12(g) (1999).
 
In the present case, the record shows that the appellant 
enlisted in the Army in May 1969 on a three-year enlistment.  
In January 1970, the appellant was discharged for purposes of 
reenlistment and then reenlisted for another three-year term.  
Service records show that the appellant served in Vietnam 
from September 1969 to December 1970 and that he was awarded 
the Combat Infantryman Badge. Records further show 
unauthorized periods of absence from March 28, 1970 to August 
2, 1970, and from December 12, 1970 to November 22, 1974.  
The appellant was originally issued a discharge under other 
than honorable conditions, but in February 1992, the 
Secretary of the Army, after reviewing findings and 
conclusions made by the Army Discharge Review Board in 
October 1991, changed this discharge to under honorable 
conditions (General).

In reviewing the appellant's statements and sworn testimony 
made since service, it appears that he is contending that 
after his return to the states from Vietnam in December 1970, 
he was told to take leave and go home to await orders.  He 
maintains that he never received any orders and that attempts 
on his part to ascertain his status - including within a 
month of his return from Vietnam - were unsuccessful with 
Army personnel at various locations telling him that they did 
not have his records.  

However, in a statement signed by the appellant at the time 
of his discharge in November 1974, he indicates that after 
leaving Vietnam after two years of combat service, he was 
afraid of serving stateside.  Other evidence of record 
reflects that he stayed in his hometown area and obtained 
employment until 1974 at which time he approached the Army 
with a request for a discharge pursuant to Presidential 
Proclamation No. 4313, September 16, 1974.  At that point, 
the record reflects that he was told to report to Fort 
Benjamin Harrison, Indiana, as he was eligible for the 
program established by the Proclamation.  Thereafter, he 
reported to Fort Benjamin Harrison, was evaluated for the 
program, and was given his discharge.

Initially, the Board notes that during the RO hearing the 
appellant's representative contended that the appellant 
actually served two separate periods of active duty, one from 
May 1969 to January 1970, and the other from January 1970 to 
November 1974.  It is possible - although not clear, from a 
review of the contention - that this argument is made for the 
purpose of establishing that the appellant was honorably 
discharged from one such period.  However, as noted above, 
the record shows that the appellant enlisted in the Army in 
May 1969 on a three-year enlistment, was discharged in 
January 1970 for purposes of reenlistment and then reenlisted 
for another three-year term.  The service department has 
certified that he was not eligible for complete separation in 
January 1970.  It is clear from the record that in May 1972, 
when the appellant would have completed his initial obligated 
period of service, he had been AWOL for a continuous period 
of over 16 months.  Thus, the requirements of 38 C.F.R. 
§ 3.13(c) are not met, and under VA regulation, his discharge 
to reenlist was a conditional discharge, as it was issued 
prior to the date the appellant was eligible for discharge.  
As such, the entire period of service (from May 1969 to 
November 1974) constitutes one period of service.  38 C.F.R. 
§ 3.13(b).  Therefore, entitlement to VA benefits will be 
determined by the character of the final termination of such 
period of active service.  As such, the fact that a DD Form 
214 notes that the appellant's January 7, 1970 discharge was 
characterized as honorable has no bearing in this case (other 
than possibly factoring in the analysis regarding any 
compelling circumstances surrounding his periods of AWOL).  
  
Further, as noted above, in February 1992 the Secretary of 
the Army, after reviewing findings and conclusions made by 
the Army Discharge Review Board, changed this discharge to 
under honorable conditions (General).  However, as also noted 
above, this upgrade does not set aside a bar to benefits 
imposed due to a period of AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(g), (h) (1999).  

The Board also notes that there is no evidence of record that 
the appellant was insane at the time of his periods of AWOL, 
and it has not been contended otherwise.  In fact, his 
service medical records are negative for complaints of or 
treatment for psychiatric disorders.  The Board concludes 
that the evidence does not show that the appellant was insane 
at the times he went AWOL.  38 C.F.R. § 3.12(b) (1999).

Further, the appellant has not raised any compelling 
circumstances which would warrant his prolonged unauthorized 
absence such that the character of his discharge should not 
serve as a bar to VA benefits.  As noted, he has contended 
that he went AWOL the second time because he was never told 
what his orders were despite his attempts for such a 
determination, and has offered no clear explanation for his 
initial period of AWOL.  Other than the periods of service 
missed, it appears that the appellant's service was honest, 
faithful and meritorious, and of benefit to the nation.  In 
this regard, the Board notes that he received the Combat 
Infantry Badge and has alleged that he was wounded in 
Vietnam.  He has not, however, contended that such things as 
combat service or combat wounds caused him to go AWOL.

Additionally, the appellant has not alleged that a family 
emergency or obligation forced him to go AWOL.  He did 
indicate during the RO hearing that because he was young, he 
did not know what to do as far as contacting the Army between 
1970 and 1974, that he thought that the Army knew where he 
was, and that they would "come and get [him]."  The Board 
realizes that the appellant was only 19 years of age when he 
went AWOL the second time; however, the Board is of the 
opinion that despite this relatively young age, the appellant 
could not have thought that he was simply on authorized leave 
for that substantial amount of time.  His explanation that he 
contacted the Army on several occasions to no avail is not 
substantiated by the objective evidence of record, and his 
contentions to the effect that they could not find his 
records are of suspect credibility, given that his records 
were readily available when he ultimately sought his 
discharge.  

As noted, upon his discharge, the appellant stated that after 
two years of serving in combat he was afraid to serve 
stateside; however, he has not elaborated on this particular 
explanation.  The Board again notes that upon returning to 
the states, he engaged in apparent gainful employment up 
until being discharged in 1974.  

The foregoing evidence does not show that the appellant had a 
valid legal defense to his AWOL charge, or any other 
compelling reasons warranting his periods of AWOL, even when 
the facts are evaluated in terms of his age, cultural 
background, educational level and judgmental maturity.  
38 C.F.R. § 3.12(c)(6)(ii) (1999).  Accordingly, the Board 
finds that compelling circumstances have not been shown which 
warrant his prolonged unauthorized absence.

In conclusion, the evidence of record leaves no doubt that 
the appellant was discharged under other than honorable 
conditions as the result of an absence without official leave 
for a continuous period of at least 180 days.  This type of 
discharge is clearly a bar to entitlement to VA benefits.  
38 U.S.C.A. § 5303(a) (West 1991).  Based upon the evidence 
of record, the Board finds that the appellant was not insane 
at the time he committed the offense, and that compelling 
circumstances have not been shown which warrant his prolonged 
unauthorized absence.  Accordingly, the appeal is denied.



ORDER

Basic eligibility for VA benefits is not met, and as such, 
the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

